Cite as 2013 Ark. App. 607

                   ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. E-12-317


                                                   Opinion Delivered   October 23, 2013

ETHAN O. MOODY
                                 APPELLANT

V.                                                 APPEAL FROM THE ARKANSAS
                                                   BOARD OF REVIEW
DIRECTOR, DEPARTMENT OF                            [NO. 2011-BR-1205]
WORKFORCE SERVICES, AND
ARKANSAS HIGHWAY AND
TRANSPORTATION
DEPARTMENT
                  APPELLEE                         REBRIEFING ORDERED



                             WAYMOND M. BROWN, Judge


       Appellant appeals from the Board of Review’s denial of benefits to him under Ark.

Code Ann. § 11-10-514(a)1 on finding that the claimant was discharged from his last work

for misconduct in connection with the work. On May 22, 2013, our court ordered rebriefing

because appellant’s abstract and addendum were deficient.2 Notwithstanding that counsel has

cured most of the deficiencies in his addendum, we must order rebriefing a second time.

       Appellant has failed to cure the deficiencies in his abstract, namely, the inclusion of an

entire section entitled “Excerpts from Exhibits” in which he partially abstracts documents,

most of which were previously absent from, but are now properly included, in the addendum.

       1
           (Repl. 2012).
       2
           Moody v. Dir., Dep’t of Workforce Servs., 2013 Ark. App. 350.
                                   Cite as 2013 Ark. App. 607

Rule 4-2(a)(5)(A) of the Rules of the Arkansas Supreme Court and Court of Appeals states

the following:

       Exhibits (other than transcripts) shall not be abstracted. Instead, material exhibits shall
       be copied and placed in the addendum. If an exhibit referred to in the abstract is in the
       addendum, then the abstract shall include a reference to the addendum page where the
       exhibit appears.3

Appellant was expressly ordered to cure the deficiency in his abstract by submitting a

substituted abstract; however, he has essentially chosen to supplement the addendum only.

       Appellant also partially abstracts the “Recommendations” section from the Arkansas

Highway and Transportation Department Summary of Allegations against appellant. The

document is in the record but is not included in the addendum. Rule 4-2(a)(8)(A)(i) of the

Rules of the Arkansas Supreme Court and Court of Appeals requires that “any document

essential to an understanding of the case and the issues on appeal” be included in the

addendum.

       We will not address the merits of this case until it has been rebriefed as previously

ordered. Therefore, the appellant is ordered to file a substituted abstract, brief, and addendum

that complies with Rule 4-2 within fifteen days of the date of this opinion.4 The clerk shall

set the briefing schedule accordingly.




       3
           (2012).
       4
           Ark. Sup. Ct. R. 4-2(b)(3).

                                                2
                                   Cite as 2013 Ark. App. 607

       We remind counsel that the examples we have noted are not to be taken as an

exhaustive list of deficiencies. Counsel is strongly encouraged to carefully review the rules to

ensure that no other deficiencies exist. Failure to file a compliant brief within fifteen days

could result in the Board of Review’s decision being summarily affirmed for noncompliance

with our rules.5 After service of the substituted abstract, brief, and addendum, appellee

Department of Workforce Services shall have an opportunity to revise or supplement its brief

in the time prescribed by the court, or to rely on the brief previously filed in this appeal.6

       Rebriefing ordered.

       WALMSLEY and HIXSON, JJ., agree.

       Larry J. Steele PLC, by: Larry J. Steele, for appellant.

       Phyllis A. Edwards, for appellee.




       5
           Ark. Sup. Ct. R. 4-2(c)(2).
       6
        Appellee Arkansas Highway and Transportation Department did not submit a brief
in this matter.

                                                3